 

Exhibit 10.2

ALLTEL COMMUNICATIONS, INC.
ALLTEL COMMUNICATIONS FINANCE, INC.


 
$190,000,000 10.375% / 11.125% Senior Toggle Notes due 2017
 
Registration Rights Agreement
 
December 3, 2007
 
Citigroup Global Markets Inc.
Goldman, Sachs & Co.
As Representatives of the Initial Purchasers
 
c/o Citigroup Global Markets Inc.
388 Greenwich Street
New York, New York 10013
 
Ladies and Gentlemen:
 
ALLTEL Communications, Inc. (“ACI”) and Alltel Communications Finance, Inc.,
corporations organized under the laws of Delaware (together with ACI, the
“Issuer Subs”), propose to issue and sell to certain purchasers (the “Initial
Purchasers”), for whom you (the “Representatives”) are acting as
representatives, their 10.375% / 11.125% Senior Toggle Notes due 2017 in the
principal amount of $1,000,000,000 (the “Senior Notes”), upon the terms set
forth in the Purchase Agreement among ALLTEL Corporation, a corporation
organized under the laws of Delaware (the “Company”), the Issuer Subs, the
Subsidiary Guarantors (as defined below) and the Representatives dated November
16, 2007 (the “Purchase Agreement”) relating to the initial placement of the
Senior Notes and related guarantees (as described below) (the “Initial
Placement”).  To induce the Initial Purchasers to enter into the Purchase
Agreement and to satisfy a condition to your obligations thereunder, the Issuers
(as defined below) agree with you for your benefit and the benefit of the
holders from time to time of the Securities (as defined below) (including the
Initial Purchasers) (each a “Holder” and, collectively, the “Holders”), as
follows:
 
The Senior Notes will be unconditionally guaranteed on a senior unsecured basis
by the subsidiary guarantors listed in Annex A hereto (the “Subsidiary
Guarantors”) and the Company (collectively, the “Guarantors” and, together with
the Issuer Subs, the “Issuers”). Senior Notes in the principal amount of
$190,000,000, together with the related guarantees (the “Guarantees”), to be
resold by the Initial Purchasers to certain purchasers other than the GSMP
Purchasers (as defined below), are referred to herein as the “Securities”.
 



--------------------------------------------------------------------------------


 
1.  Definitions.  Capitalized terms used herein without definition shall have
their respective meanings set forth in the Purchase Agreement.  As used in this
Agreement, the following capitalized defined terms shall have the following
meanings:
 
“Affiliate” shall have the meaning specified in Rule 405 under the Act and the
terms “controlling” and “controlled” shall have meanings correlative thereto.
 
“broker-dealer” shall mean any broker or dealer registered as such under the
Exchange Act.
 
“Business Day” shall mean any day other than a Saturday, a Sunday or a legal
holiday or a day on which banking institutions or trust companies are authorized
or obligated by law to close in New York City.
 
“Closing Date” shall mean the date of the first issuance of the Securities.
 
“Commission” shall mean the Securities and Exchange Commission.
 
“Commission Announcement” shall have the meaning set forth in Section 2(a)
hereof.
 
“Conduct Rules” shall mean the Conduct Rules and the By-Laws of the Financial
Industry Regulatory Authority.
 
“Effective Time” shall mean in the case of (i) an Exchange Registration, the
time and date as of which the Commission declares the Exchange Registration
Statement effective or as of which the Exchange Registration Statement otherwise
becomes effective pursuant to the Securities Act, (ii) a Shelf Registration, the
time and date as of which the Commission declares the Shelf Registration
Statement effective or as of which the Shelf Registration Statement otherwise
becomes effective pursuant to the Securities Act and (iii) a Market Making Shelf
Registration, the time and date as of which the Commission declares the Market
Making Shelf Registration Statement effective or as of which the Market Making
Shelf Registration Statement otherwise becomes effective pursuant to the
Securities Act.
 
 “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations of the Commission promulgated thereunder.
 
“Exchange Offer Registration Period” shall mean the 180-day period following the
consummation of the Registered Exchange Offer, exclusive of any period during
which any stop order shall be in effect suspending the effectiveness of the
Exchange Offer Registration Statement.
 
“Exchange Offer Registration Statement” shall mean a registration statement of
the Issuers on an appropriate form under the Act with respect to the Registered
Exchange Offer, all amendments and supplements to such registration statement,
including post-effective amendments thereto, in each case including the
Prospectus contained therein, all exhibits thereto and all material incorporated
by reference therein.
 
2

--------------------------------------------------------------------------------


“Exchanging Dealer” shall mean any Holder (which may include any Initial
Purchaser) that is a broker-dealer and elects to exchange for New Securities any
Securities that it acquired for its own account as a result of market-making
activities or other trading activities (but not directly from any Issuer or any
Affiliate of any Issuer) for New Securities.
 
“Final Memorandum” shall mean the offering memorandum, dated November 16, 2007,
relating to the offer and sale of the Senior Notes and related guarantees,
including any and all exhibits thereto and any information incorporated by
reference therein as of such date.
 
“GSMP Purchasers” shall mean GSMP V Onshore US, Ltd., GSMP V Offshore US, Ltd
and GSMP V Institutional US, Ltd.
 
“Guarantees” shall have the meaning set forth in the preamble hereto.
 
“Guarantors” shall have the meaning set forth in the preamble hereto.
 
“Holder” shall have the meaning set forth in the preamble hereto.
 
“Indenture” shall mean the Indenture relating to the Senior Notes and related
guarantees, dated as of December 3, 2007, among the Issuers and Wells Fargo
Bank, National Association, as trustee, as the same may be amended from time to
time in accordance with the terms thereof.
 
“Initial Placement” shall have the meaning set forth in the preamble hereto.
 
“Initial Purchasers” shall have the meaning set forth in the preamble hereto.
 
“Issuers” shall have the meaning set forth in the preamble hereto.
 
“Issuer Subs” shall have the meaning set forth in the preamble hereto.
 
“Losses” shall have the meaning set forth in Section 7(d) hereof.
 
“Majority Holders” shall mean, on any date, Holders of a majority of the
aggregate principal amount of Securities registered under a Registration
Statement.
 
“Managing Underwriters” shall mean the investment banker or investment bankers
and manager or managers that administer an underwritten offering, if any, under
a Registration Statement.
 
“Market-Maker” shall have the meaning set forth in Section 4(a) hereof.
 
“Market-Making Registration” shall have the meaning set forth in Section 4(a)(i)
hereof.
 
“Market-Making Registration Statement” shall have the meaning set forth in
Section 4(a)(i) hereof.
 
3

--------------------------------------------------------------------------------


 “New Securities” shall mean debt securities of the Issuer Subs and guarantees
by the Guarantors, in each case identical in all material respects to the Senior
Notes and the related Guarantees (except that the transfer restrictions shall be
modified or eliminated, as appropriate) to be issued under the Indenture in
connection with sales or exchanges effected pursuant to this Agreement.
 
 “Prospectus” shall mean the prospectus included in any Registration Statement
(including, without limitation, a prospectus that discloses information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A under the Act), as amended or supplemented
by any prospectus supplement, with respect to the terms of the offering of any
portion of the Securities or the New Securities covered by such Registration
Statement, and all amendments and supplements thereto, including any and all
exhibits thereto and any information incorporated by reference therein.
 
“Purchase Agreement” shall have the meaning set forth in the preamble hereto.
 
“Registered Exchange Offer” shall mean the proposed offer of the Issuers to
issue and deliver to the Holders of the Securities that are not prohibited by
any law or policy of the Commission from participating in such offer, in
exchange for the Securities, a like aggregate principal amount of the New
Securities.
 
“Registrable Securities” shall mean (i) Securities other than those that (A)
have been registered under a Registration Statement and disposed of in
accordance therewith or (B) are eligible to be distributed to the public
pursuant to Rule 144 under the Act or any successor rule or regulation thereto
that may be adopted by the Commission and (ii) any New Securities the resale of
which by the Holder thereof requires compliance with the prospectus delivery
requirements of the Act.
 
“Registration Default” shall have the meaning set forth in Section 9 hereof.
 
“Registration Statement” shall mean any Exchange Offer Registration Statement or
Shelf Registration Statement that covers any of the Securities or the New
Securities pursuant to the provisions of this Agreement, any amendments and
supplements to such registration statement, including post-effective amendments
(in each case including the Prospectus contained therein), all exhibits thereto
and all material incorporated by reference therein.
 
“Rule 144 Eligibility Conditions” shall have the meaning set forth in Section
2(a) hereof.
 
“Securities” shall have the meaning set forth in the preamble hereto.
 
“Securities Act” shall mean the Securities Act of 1933, as amended, and the
rules and regulations of the Commission promulgated thereunder.
 
 “Senior Notes” shall have the meaning set forth in the preamble hereto.
 
“Shelf Registration” shall mean a registration effected pursuant to Section 3
hereof.
 
4

--------------------------------------------------------------------------------


“Shelf Registration Period” has the meaning set forth in Section 3(b)(ii)
hereof.
 
“Shelf Registration Statement” shall mean a “shelf” registration statement of
the Issuer Subs pursuant to the provisions of Section 3 hereof which covers some
or all of the Securities or New Securities, as applicable, on an appropriate
form under Rule 415 under the Securities Act, or any similar rule that may be
adopted by the Commission, amendments and supplements to such registration
statement, including post-effective amendments, in each case including the
Prospectus contained therein, all exhibits thereto and all material incorporated
by reference therein.
 
“Trustee” shall mean the trustee with respect to the Senior Notes and related
guarantees under the Indenture.
 
“Trust Indenture Act” shall mean the Trust Indenture Act of 1939, as amended,
and the rules and regulations of the Commission promulgated thereunder.
 
“Underwriter” shall mean any underwriter of Securities in connection with an
offering thereof under a Shelf Registration Statement.
 
2.  Registered Exchange Offer.
 
(a)  The Issuers shall use their commercially reasonable efforts to prepare and
file with the Commission the Exchange Offer Registration Statement with respect
to the Registered Exchange Offer.  The Issuers shall use their commercially
reasonable efforts to cause the Exchange Offer Registration Statement to become
effective under the Securities Act within 367 days of the Closing Date; provided
that as a result of the announcement by the Commission at its open meeting on
November 15, 2007, that it would adopt amendments to Rule 144 under the
Securities Act providing that restricted securities held by non-affiliates of
reporting companies under the Exchange Act would be eligible for resale to the
public without registration under the Securities Act after a holding period of
six months (subject to compliance with Rule 144(c) reporting requirement by the
issuer) and restricted securities held by non-affiliates of non-reporting
companies under the Exchange Act would be eligible for resale to the public
without registration under the Securities Act after a holding period of one year
(the “Commission Announcement”), and subject to review of the Commission’s
release related to such amendments and their effectiveness, the Issuers, the
Initial Purchasers and the Holders acknowledge that an Exchange Offer
Registration Statement shall not be required to be filed or declared effective
if, prior to the date such Exchange Offer Registration Statement would otherwise
be required to be filed and declared effective pursuant to the terms of this
Agreement, the following conditions (the “Rule 144 Eligibility Conditions”)
shall have been satisfied: the Issuers shall have offered to each non-affiliate
of the Issuers that is a Holder of Securities and that has not acquired
Securities from the Issuers or any of their subsidiaries during any applicable
holding period under Rule 144 the opportunity to exchange such Holder’s
Securities for either a beneficial interest in an Unrestricted Global Note (as
defined in the Indenture) or an Unrestricted Definitive Note (as defined in the
Indenture), as appropriate, in accordance with the terms of the Indenture;
provided that (i) such offer shall be a continuing offer to such Holders
thereafter and (ii) such Unrestricted Global Note shall remain eligible to be
deposited for purposes of transfers through the facilities of The Depository
Trust Company.
 
5

--------------------------------------------------------------------------------


(b)  If an Exchange Offer Registration Statement is required to be filed and
declared effective pursuant to Section 2(a) above, upon the effectiveness of the
Exchange Offer Registration Statement, the Issuers shall promptly commence the
Registered Exchange Offer, it being the objective of such Registered Exchange
Offer to enable each Holder electing to exchange Securities for New Securities
(assuming that such Holder is not an Affiliate of any Issuer, acquires the New
Securities in the ordinary course of such Holder’s business, has no arrangements
with any person to participate in the distribution of the New Securities and is
not prohibited by any law or policy of the Commission from participating in the
Registered Exchange Offer) to trade such New Securities from and after their
receipt without any limitations or restrictions under the Securities Act and
without material restrictions under the securities laws of a substantial
proportion of the several states of the United States.
 
(c)  In connection with the Registered Exchange Offer, if an Exchange Offer
Registration Statement is required to be filed and declared effective pursuant
to Section 2(a) above, the Issuers shall:
 
(i)  mail to each Holder a copy of the Prospectus forming part of the Exchange
Offer Registration Statement, together with an appropriate letter of transmittal
and related documents;
 
(ii)  keep the Registered Exchange Offer open for not less than 20 Business Days
after the date notice thereof is mailed to the Holders (or, in each case, longer
if required by applicable law);
 
(iii)  use their commercially reasonable efforts to keep the Exchange Offer
Registration Statement continuously effective under the Securities Act,
supplemented and amended as required, under the Securities Act to ensure that it
is available for sales of New Securities by Exchanging Dealers during the
Exchange Offer Registration Period;
 
(iv)  utilize the services of a depositary for the Registered Exchange Offer
with an address in the Borough of Manhattan in New York City, which may be the
Trustee or an Affiliate of the Trustee;
 
(v)  permit Holders to withdraw tendered Securities at any time prior to the
close of business, New York time, on the last Business Day on which the
Registered Exchange Offer is open;
 
(vi)  prior to effectiveness of the Exchange Offer Registration Statement,
provide a supplemental letter to the Commission (A) stating that the Issuers are
conducting the Registered Exchange Offer in reliance on the position of the
Commission in Exxon Capital Holdings Corporation (pub. avail. May 13, 1988), and
Morgan Stanley and Co., Inc. (pub. avail. June 5, 1991); and (B) including a
representation that the Issuers have not entered into any arrangement or
understanding with any person to distribute the New Securities to be received in
the Registered Exchange Offer and that, to the best of Issuers’ information and
belief, each Holder participating in the Registered Exchange Offer is acquiring
the New Securities in the ordinary course of business and
 
6

--------------------------------------------------------------------------------


has no arrangement or understanding with any person to participate in the
distribution of the New Securities; and
 
(vii)  comply in all material respects with all applicable laws.
 
(d)  As soon as practicable after the close of the Registered Exchange Offer,
the Issuers shall:
 
(i)  accept for exchange all Securities tendered and not validly withdrawn
pursuant to the Registered Exchange Offer;
 
(ii)  deliver to the Trustee for cancellation in accordance with Section 5(s)
all Securities so accepted for exchange; and
 
(iii)  cause the Trustee promptly to authenticate and deliver to each Holder of
Securities a principal amount of New Securities equal to the principal amount of
the Securities of such Holder so accepted for exchange.
 
(e)  Each Holder hereby acknowledges and agrees that any broker-dealer and any
such Holder using the Registered Exchange Offer to participate in a distribution
of the New Securities (x) could not under Commission policy as in effect on the
date of this Agreement rely on the position of the Commission in Exxon Capital
Holdings Corporation (pub. avail. May 13, 1988) and Morgan Stanley and Co., Inc.
(pub. avail. June 5, 1991), as interpreted in the Commission’s letter to
Shearman & Sterling dated July 2, 1993 and similar no-action letters; and (y)
must comply with the registration and prospectus delivery requirements of the
Securities Act in connection with any secondary resale transaction, which must
be covered by an effective registration statement containing the selling
security holder information required by Item 507 or 508, as applicable, of
Regulation S-K under the Securities Act if the resales are of New Securities
obtained by such Holder in exchange for Securities acquired by such Holder
directly from the Issuers or their Affiliates.  Accordingly, each Holder
participating in the Registered Exchange Offer shall be required to represent to
the Issuers that, at the time of the consummation of the Registered Exchange
Offer:
 
(i)  any New Securities to be received by such Holder will be acquired in the
ordinary course of business;
 
(ii)  such Holder will have no arrangement or understanding with any person to
participate in the distribution (within the meaning of the Securities Act) of
the applicable Securities or the applicable New Securities;
 
(iii)  such Holder is not an Affiliate of any of the Issuers;
 
(iv)  if such Holder is not a broker-dealer, that it is not engaged in, and does
not intend to engage in, the distribution of the applicable New Securities; and
 
(v)  if such Holder is a broker-dealer that will receive New Securities for its
own account in exchange for any Securities that were acquired as a result of
market-
 
7

--------------------------------------------------------------------------------


making or other trading activities, that it will deliver a prospectus in
connection with any resale of such New Securities.
 
(f)  If any Initial Purchaser determines that it is not eligible to participate
in the Registered Exchange Offer or to meet the Rule 144 Eligibility Conditions
with respect to the exchange of Securities constituting any portion of an unsold
allotment, at the request of such Initial Purchaser, the Issuers shall issue and
deliver to such Initial Purchaser or the person purchasing New Securities
registered under a Shelf Registration Statement as contemplated by Section 3
hereof from such Initial Purchaser, in exchange for such Securities, a like
principal amount of New Securities.  The Issuers shall use their commercially
reasonable efforts to cause the CUSIP Service Bureau to issue the same CUSIP
number for such New Securities as for New Securities issued pursuant to the
Registered Exchange Offer.
 
(g)  Interest on each New Security issued pursuant to the Registered Exchange
Offer will accrue (A) from the later of (i) the last interest payment date on
which interest was paid on the Securities surrendered in exchange therefor and
(ii) if the Securities are surrendered for exchange on a date in a period that
includes the record date for an interest payment date to occur on or after the
date of such exchange and as to which interest will be paid, the date of such
interest payment date or (B) if no interest has been paid on the Securities,
from the Closing Date.
 
(h)  The obligations of the Issuers under the Registered Exchange Offer shall be
subject to the conditions that (i) the Registered Exchange Offer does not
violate applicable law or any applicable interpretation of the staff of the
Commission; (ii) no action or proceeding shall have been instituted in any court
or by any governmental agency which might materially impair the ability of the
Issuers to proceed with the Registered Exchange Offer, and no material adverse
development shall have occurred in any existing action or proceeding with
respect to the Issuers and (iii) all governmental approvals required for the
consummation of the Registered Exchange Offer by the Issuers shall have been
obtained.
 
3.  Shelf Registration.
 
(a)  If an Exchange Offer Registration Statement is required to be filed and
declared effective pursuant to Section 2(a) above, and (i) due to any change in
law or currently prevailing interpretations thereof by the Commission’s staff,
the Issuers determine upon advice of their outside counsel that they are not
permitted to effect the Registered Exchange Offer as contemplated by Section 2
hereof; (ii) for any other reason the Registered Exchange Offer is not
consummated within 367 days of the date hereof; (iii) any Initial Purchaser so
requests with respect to Securities that are not eligible to be exchanged for
New Securities in the Registered Exchange Offer and that are held by it
following consummation of the Registered Exchange Offer; or (iv) in the case of
any Initial Purchaser that participates in the Registered Exchange Offer or
acquires New Securities pursuant to Section 2(f) hereof, which Initial Purchaser
does not receive freely tradeable New Securities in exchange for Securities
constituting any portion of an unsold allotment (it being understood that (x)
the requirement that an Initial Purchaser must deliver a Prospectus containing
the information required by Item 507 or 508 of Regulation S-K under the
Securities Act in connection with sales of New Securities acquired in exchange
for such Securities shall result in such New Securities being not “freely
tradeable”; and (y) the requirement that an Exchanging Dealer must deliver a
Prospectus in connection with sales of
 
8

--------------------------------------------------------------------------------


New Securities acquired in the Registered Exchange Offer in exchange for
Securities acquired as a result of market-making activities or other trading
activities shall not result in such New Securities being not “freely
tradeable”), the Issuers shall effect a Shelf Registration Statement in
accordance with subsection (b) below; provided that as a result of the
Commission Announcement, and subject to review of the Commission’s release
related to such amendments and their effectiveness, the Issuers, the Initial
Purchasers and the Holders acknowledge that a Shelf Registration Statement shall
not be required to be filed or declared effective if the Rule 144 Eligibility
Conditions have been met.
 
(b)  If a Shelf Registration Statement is required to be filed and declared
effective pursuant to this Section 3, (i) the Issuers shall as promptly as
practicable (but in no event more than 45 days after so required or requested
pursuant to this Section 3), file with the Commission and shall use their
commercially reasonable efforts to cause to be declared effective under the
Securities Act within 367 days after so required or requested, a Shelf
Registration Statement relating to the offer and sale of the Securities or the
New Securities, as applicable (which may be an “automatic shelf registration
statement” as defined in Rule 405 of the Securities Act (an “Automatic Shelf
Registration Statement”) if the filing satisfies all relevant requirements for
qualification as an Automatic Shelf Registration Statement), by the Holders
thereof from time to time in accordance with the methods of distribution elected
by such Holders and set forth in such Shelf Registration Statement; provided,
however, that no Holder (other than an Initial Purchaser) shall be entitled to
have the Securities held by it covered by such Shelf Registration Statement
unless such Holder agrees in writing to be bound by all of the provisions of
this Agreement applicable to such Holder; and provided, further, that with
respect to New Securities received by an Initial Purchaser in exchange for
Securities constituting any portion of an unsold allotment, the Issuers may, if
permitted by current interpretations by the Commission’s staff, file a
post-effective amendment to the Exchange Offer Registration Statement containing
the information required by Item 507 or 508 of Regulation S-K, as applicable, in
satisfaction of its obligations under this subsection with respect thereto, and
any such Exchange Offer Registration Statement, as so amended, shall be referred
to herein as, and governed by the provisions herein applicable to, a Shelf
Registration Statement.
 
                                        (ii)  If a Shelf Registration Statement
is required to be filed and declared effective pursuant to this Section 3,
subject to Section 5(k), the Issuers shall use their commercially reasonable
efforts to keep the Shelf Registration Statement continuously effective,
supplemented and amended as required by the Securities Act, until the earliest
of (A) the second anniversary of the date of this Agreement; (B) the date upon
which all the Securities or New Securities, as applicable, covered by such Shelf
Registration Statement have been sold pursuant to such Shelf Registration
Statement; (C) the date upon which all the Securities or New Securities, as
applicable, covered by such Shelf Registration Statement become eligible for
resale, without regard to volume, manner of sale or other restrictions contained
in Rule 144 (the “Shelf Registration Period”); or (D) whatever shorter period
adopted by the Commission in connection with its proposal to amend Rule 144 that
would permit non-affiliates to resell freely the Securities acquired in the
Initial Placement (after taking into account any hedging activity that may have
occurred, if applicable under the amended Rule); provided that, as a result of
the Commission Announcement, and subject to review of the Commission’s release
related to such amendments and their effectiveness, the Issuers, the Initial
Purchasers and the Holders acknowledge that such parties do not anticipate that,
so long as the Rule 144 Eligibility
 
9

--------------------------------------------------------------------------------


Conditions are met, a Shelf Registration Statement shall be required to be filed
or declared effective pursuant to the terms of this agreement.  The Issuers
shall be deemed not to have used their commercially reasonable efforts to keep
the Shelf Registration Statement effective during the Shelf Registration Period
if they voluntarily take any action that would result in Holders of Securities
covered thereby not being able to offer and sell such Securities at any time
during the Shelf Registration Period, unless such action is (x) required by
applicable law or otherwise undertaken by the Issuers in good faith and for
valid business reasons (not including avoidance of the Issuers’ obligations
hereunder), including the acquisition or divestiture of assets or a financing,
and (y) permitted pursuant to Section 5(k)(ii) hereof.
 
(iii)  The Issuers shall cause the Shelf Registration Statement and the related
Prospectus and any amendment or supplement thereto, as of the effective date of
the Shelf Registration Statement or such amendment or supplement, (A) to comply
in all material respects with the applicable requirements of the Securities Act;
and (B) not to contain any untrue statement of a material fact or omit to state
a material fact required to be stated therein or necessary in order to make the
statements therein (in the case of the Prospectus, in the light of the
circumstances under which they were made) not misleading.
 
4.  Market-Making
 
(a)  For the sole benefit of Goldman, Sachs & Co. (in such capacity, the
“Market-Maker”) or any of its affiliates (as defined in the rules and
regulations of the Commission), so long as (x) any of the Registrable Securities
or New Securities are outstanding and (y) it would be necessary under applicable
laws, rules and regulations, in the reasonable opinion of the Market-Maker, for
the Market-Maker or any of its affiliates to deliver a prospectus in connection
with market-making activities with respect to the Registrable Securities or New
Securities and the Market-Maker or such affiliate proposes to make a market in
the Registrable Securities or New Securities as part of its business in the
ordinary course, the following provisions shall apply for the sole benefit of
the Market-Maker:
 
(i)  The Issuers shall file under the Securities Act one or more registration
statements, in a form to be reasonably approved by the Market-Maker (each such
filing, a “Market-Making Registration,” and each such registration statement,
the “Market-Making Registration Statement”) (which may be an Automatic Shelf
Registration Statement if the filing satisfies all relevant requirements to
qualify as an Automatic Shelf Registration Statement).  The Issuers agree to use
their commercially reasonable efforts to cause a Market-Making Registration
Statement with respect to the New Securities to be declared effective on or
prior to (i) the date the Exchange Offer is completed pursuant to Section 2(a)
above or (ii) the date the Initial Shelf Registration becomes or is declared
effective pursuant to Section 3 above, and, in each case, to keep such
Market-Making Registration Statement continuously effective, subject to Section
4(a)(ii), for so long as the Market-Maker may be required to deliver a
prospectus in connection with transactions in the Registrable Securities or the
New Securities, as the case may be; provided that if, as a result of the
Commission Announcement and subject to review of the Commission’s release
related to such amendments and their effectiveness and the satisfaction of the
Rule 144 Eligibility Conditions, the Issuers are therefore not required to file
an Exchange Offer Registration Statement or a Shelf Registration Statement, then
 
10

--------------------------------------------------------------------------------


the Issuers shall use their commercially reasonable efforts to file and have
declared effective the Market-Making Registration Statement within 367 days from
the Closing Date.  In the event that the Market-Maker holds Registrable
Securities or New Securities at the time the Exchange Offer is to be conducted
under Section 2(a) above, the Issuers agree that the applicable Market-Making
Registration shall provide for the resale by the Market-Maker of such
Registrable Securities or New Securities and shall use their commercially
reasonable efforts to keep the Market-Making Registration Statement continuously
effective, subject to Section 4(a)(ii), for so long as the Market-Maker may be
required to deliver a prospectus in connection with the sale of such Registrable
Securities or New Securities.  The Issuers further agree to supplement or make
amendments to each Market-Making Registration Statement, as and when required by
the rules, regulations or instructions applicable to the registration form used
by the Issuers for the applicable Market-Making Registration Statement, and the
Issuers agree to furnish to the Market-Maker copies of any such supplement or
amendment prior to its being used or promptly following its filing with the
Commission.
 
(ii)  Notwithstanding the foregoing, the Issuers may suspend the offering and
sale under a Market-Making Registration Statement for a period or periods that
the Board of Directors of the Company or ACI reasonably determines to be
advisable for valid business reasons, but in any event not in excess of 45
consecutive days or more than three (3) times during any calendar year during
which such Market-Making Registration Statement is required to be effective and
usable hereunder (measured from the Effective Time of such Market-Making
Registration Statement to successive anniversaries thereof) if (A) (i) the Board
of Directors of the Company or ACI determines in good faith that such action is
in the best interests of one or more of the Issuers or (ii) such Market-Making
Registration Statement, prospectus or amendment or supplement thereto contains
an untrue statement of a material fact or omits to state a material fact
necessary in order to make the statements therein, in light of the circumstances
under which they were made, not misleading, and (B) the Issuers notify the
Market-Maker within three days before the effectiveness of such suspension.
 
(iii)  The Issuers shall notify the Market-Maker (A) when any post-effective
amendment to a Market-Making Registration Statement or any amendment or
supplement to the related prospectus has been filed, and, with respect to any
post-effective amendment, when the same has become effective; (B) of any request
by the Commission for any post-effective amendment to a Market-Making
Registration Statement, any supplement or amendment to the related prospectus or
for additional information; (C) the issuance by the Commission of any stop order
suspending the effectiveness of a Market-Making Registration Statement or the
initiation of any proceedings for that purpose; (D) of the receipt by the
Issuers of any notification with respect to the suspension of the qualification
of the Registrable Securities or New Securities for sale in any jurisdiction or
the initiation or threatening of any proceedings for such purpose; and (E) of
the happening of any event that makes any statement made in a Market-Making
Registration Statement, the related prospectus or any amendment or supplement
thereto untrue or that requires the making of any changes in a Market-Making
Registration Statement, such prospectus or any amendment or supplement thereto,
in order to make the statements therein not misleading.
 
11

--------------------------------------------------------------------------------


(iv)  If any event contemplated by Section 4(a)(iii)(B), (D) and (E) occurs
during the period for which the Issuers are required to maintain an effective
Market-Making Registration Statement, the Issuers shall use their commercially
reasonable efforts to promptly prepare and file with the SEC a post-effective
amendment to the applicable Market-Making Registration Statement or a supplement
to the related prospectus or file any other required document so that the
prospectus will not include an untrue statement of a material fact or omit to
state a material fact necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading.
 
(v)  In the event of the issuance of any stop order suspending the effectiveness
of a Market-Making Registration Statement or of any order suspending the
qualification of the Registrable Securities or New Securities for sale in any
jurisdiction, the Issuers shall use their commercially reasonable efforts to
promptly obtain its withdrawal.
 
(vi)  The Issuers shall furnish to the Market-Maker, in each case without charge
to the Market-Maker, at least one conformed copy of the Market-Making
Registration Statement and any post-effective amendment thereto and electronic
copies of the related prospectus and any amendment or supplement thereto.
 
(vii)  The Issuers shall consent to the use of the prospectus contained in the
Market-Making Registration Statement or any amendment or supplement thereto by
the Market-Maker in connection with its market-making activities.
 
(viii)  Notwithstanding the foregoing provisions of this Section 4, the Issuers
may for valid business reasons, including without limitation, a potential
acquisition, divestiture of assets, financing or other material corporate
transaction, issue a notice that the Market-Making Registration Statement is no
longer effective or the prospectus included therein is no longer usable for
offers and sales of Registrable Securities or New Securities and may issue any
notice suspending use of the Market-Making Registration Statement required under
applicable securities laws to be issued for so long as valid business reasons
exist and the Issuers shall not be obligated to amend or supplement the
Market-Making Registration Statement or the prospectus included therein until it
reasonably deems appropriate.  The Market-Maker agrees that upon receipt of any
notice from the Issuers pursuant to this Section 4(a)(viii), it will discontinue
use of the Market-Making Registration Statement until receipt of copies of the
supplemented or amended prospectus relating thereto and until advised in writing
by the Issuers that the use of the Market-Making Registration Statement may be
resumed.
 
(b)  In connection with a Market-Making Registration, the Issuers shall (i) make
reasonably available for inspection by a representative of, and one counsel
acting for, the Market-Maker, at reasonable times and in a reasonable manner,
all relevant financial and other records and pertinent corporate documents of
the Issuer and its subsidiaries and (ii) use their commercially reasonable
efforts to have their respective officers, directors, employees, accountants and
counsel supply all relevant information reasonably requested by such
representative or counsel or the Market-Maker; provided, however, that any
information that is designated in writing by the Issuers, in good faith, as
confidential at the time of delivery of such
 
12

--------------------------------------------------------------------------------


information shall be kept confidential by the Market-Maker or any such attorney
or accountant, unless such disclosure is made in connection with a court
proceeding or required by law, or such information becomes available to the
public generally or through a third party without an accompanying obligation of
confidentiality.
 
(c)  Prior to the effective date of the Market-Making Registration Statement,
the Issuers will use their commercially reasonable efforts to register or
qualify such Registrable or New Securities, as applicable, for offer and sale
under the securities or blue sky laws of such jurisdictions as the Market-Maker
reasonably requests in writing and do any and all other acts or things necessary
or advisable to enable the offer and sale in such jurisdictions of the
Registrable Securities or New Securities covered by the Market-Making
Registration Statement; provided that no Issuer will be required to qualify
generally to do business in any jurisdiction where it is not then so qualified
or to take any action which would subject it to general service of process or to
taxation in any such jurisdiction where it is not then so subject.
 
(d)  The Issuers represent that the Market-Making Registration Statement, any
post-effective amendments thereto, any amendments or supplements to the related
prospectus and any documents filed by them under the Exchange Act will, when
they become effective or are filed with the Commission, as the case may be,
conform in all material respects to the requirements of the Securities Act and
the Exchange Act and the rules and regulations of the Commission  thereunder and
will not, as of the effective date of the Market-Making Registration Statement
or post-effective amendments and as of the filing date of amendments or
supplements to such prospectus or filings under the Exchange Act, contain an
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary to make the statements therein in light of the
circumstances under which they were made not misleading; provided that no
representation or warranty is made as to information contained in or omitted
from the Market-Making Registration Statement or the related prospectus in
reliance upon and in conformity with written information furnished to the
Issuers by the Market-Maker specifically for inclusion therein, which
information the parties hereto agree will be limited to the statements
concerning the Market-Making activities of the Market-Maker to be set forth on
the cover page and in the “Plan of Distribution” section of the prospectus.
 
(e)  At the time of effectiveness of the Market-Making Registration Statement
(unless it is the same as the time of effectiveness of the Exchange Offer
Registration Statement or Shelf Registration Statement) and concurrently with
each time the Market-Making Registration Statement or the related prospectus
shall be amended or such prospectus shall be supplemented, the Issuers shall (if
requested in writing by the Market-Maker) furnish the Market-Maker and its
counsel with a certificate of an appropriate officer to the effect that:
 
(i)  such Market-Making Registration Statement has been declared effective;
 
(ii)  in the case of an amendment or supplement, such amendment has become
effective under the Securities Act as of the date and time specified in such
certificate, if applicable; if required, such amendment or supplement to the
prospectus was filed with the Commission pursuant to the subparagraph of
Rule 424(b) under the Securities Act specified in such certificate on the date
specified therein; and
 
13

--------------------------------------------------------------------------------


(iii)  as of the date of such Market-Making Registration Statement, amendment or
supplement, as applicable, such Market-Making Registration Statement and the
prospectus, as amended or supplemented, if applicable, did not include any
untrue statement of a material fact and did not omit to state a material fact
required to be stated therein or necessary to make the statements therein (in
the case of the prospectus, in light of the circumstances under which they were
made) not misleading.
 
(f)  The Issuers, on the one hand, and the Market-Maker, on the other hand,
hereby agree to indemnify each other, and, if applicable, contribute to the
other, in accordance with Section 7 of this Agreement.
 
(g)  The Issuers will comply with the provisions of this Section 4 at its own
expense.
 
(h)  The agreements contained in this Section 4 and the representations,
warranties and agreements contained in this Agreement shall survive all offers
and sales of the Registrable Securities or New Securities and shall remain in
full force and effect, regardless of any termination or cancellation of
agreements outside this Section 4 of this Agreement or any investigation made by
or on behalf of any indemnified party.
 
(i)  For purposes of this Section 4, any reference to the terms “amend,”
“amendment” or “supplement” with respect to a Market-Making Registration
Statement or the prospectus contained therein shall be deemed to refer to and
include the filing under the Exchange Act of any document deemed to be
incorporated therein by reference.
 
5.  Additional Registration Procedures.  In connection with any Shelf
Registration Statement and, to the extent applicable, any Exchange Offer
Registration Statement, the following provisions shall apply.
 
                               (a)  The Issuers shall:
 
                (i)  furnish, in each case if requested in writing, to each of
the Representatives, in the case of an Exchange Offer Registration Statement,
and to counsel for the Holders of Registrable Securities in the case of a Shelf
Registration Statement, not less than five Business Days prior to the filing
thereof with the Commission, a copy of any Exchange Offer Registration
Statement, as applicable, and any Shelf Registration Statement, and each
amendment thereof and each amendment or supplement, if any, to the Prospectus
included therein and shall use their commercially reasonable efforts to reflect
in each such document, when so filed with the Commission, such comments as the
Representatives reasonably propose;
 
                (ii)  include the information set forth in Annex B hereto on the
facing page of the Exchange Offer Registration Statement, in Annex C hereto in
the forepart of the Exchange Offer Registration Statement in a section setting
forth details of the Registered Exchange Offer, in Annex D hereto in the
underwriting or plan of distribution section of the Prospectus contained in the
Exchange Offer
 
14

--------------------------------------------------------------------------------


Registration Statement, and in Annex E hereto in the letter of transmittal
delivered pursuant to the Registered Exchange Offer;
 
                (iii)  if requested by an Initial Purchaser, include the
information required by Item 507 or 508 of Regulation S-K, as applicable, in the
Prospectus contained in the Exchange Offer Registration Statement; and
 
            (iv)  in the case of a Shelf Registration Statement, include the
names of the Holders that propose to sell Securities pursuant to the Shelf
Registration Statement as selling security holders.
 
                               (b)  The Issuers shall ensure that:
 
            (i)  any Registration Statement and any amendment thereto and any
Prospectus forming part thereof and any amendment or supplement thereto complies
in all material respects with the Securities Act; and
 
                                        (ii)  any Registration Statement and any
amendment thereto does not, when it becomes effective, contain an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein not misleading, it
being understood that, with respect to the information about Holders in any
Shelf Registration Statement, the Issuers will be relying solely on responses
provided by Holders to a notice and questionnaire.
 
                               (c)  The Issuers shall advise the Representatives
and, to the extent the Issuers have been provided in writing a telephone or
facsimile number and address for notices, the Holders of Securities covered by
any Shelf Registration Statement and any Exchanging Dealer under any Exchange
Offer Registration Statement, and, if requested by any Representative or any
such Holder or Exchanging Dealer, shall confirm such advice in writing (which
notice pursuant to clauses (ii) through (v) hereof shall be accompanied by an
instruction to suspend the use of the Prospectus until the Issuers shall have
remedied the basis for such suspension):
 
                (i)  when a Registration Statement and any amendment thereto has
been filed with the Commission and when the Registration Statement or any
post-effective amendment thereto has become effective;
 
                (ii)  of any request by the Commission for any amendment or
supplement to the Registration Statement or the Prospectus or for additional
information;
 
                (iii)  of the issuance by the Commission of any stop order
suspending the effectiveness of the Registration Statement or the institution or
threatening of any proceeding for that purpose;
 
            (iv)  of the receipt by the Issuers of any notification with respect
to the suspension of the qualification of the securities included therein for
sale in any
 
15

--------------------------------------------------------------------------------


jurisdiction or the institution or threatening of any proceeding for such
purpose; and
 
                (v)  unless notice has been provided pursuant to Section
5(k)(ii), of the happening of any event that requires any change in the
Registration Statement or the Prospectus so that, as of such date, such
Registration Statement and Prospectus (A) do not contain any untrue statement of
a material fact and (B) do not omit to state a material fact required to be
stated therein or necessary to make the statements therein (in the case of the
Prospectus, in the light of the circumstances under which they were made) not
misleading.
 
                               (d)  The Issuers shall use their commercially
reasonable efforts to obtain as soon as possible the withdrawal of any order
suspending the effectiveness of any Registration Statement or the qualification
of the securities therein for sale in any jurisdiction.
 
                                (e)  The Issuers shall furnish, upon written
request, to each Holder of Securities covered by any Shelf Registration
Statement, without charge, at least one copy of such Shelf Registration
Statement and any post-effective amendment thereto, including all material
incorporated therein by reference, and, if the Holder so requests in writing,
all exhibits thereto (including exhibits incorporated by reference therein).
 
                               (f)  The Issuers shall, during the Shelf
Registration Period, deliver to each Holder of Securities covered by any Shelf
Registration Statement, without charge, as many copies of the Prospectus
(including the preliminary Prospectus) included in such Shelf Registration
Statement and any amendment or supplement thereto as such Holder may reasonably
request.  The Issuers consent to the use of the Prospectus or any amendment or
supplement thereto by each of the selling Holders of Securities in connection
with the offering and sale of the Securities covered by the Prospectus, or any
amendment or supplement thereto, included in the Shelf Registration Statement.
 
                               (g)  The Issuers shall furnish to each Exchanging
Dealer which so requests, without charge, at least one copy of the Exchange
Offer Registration Statement and any post-effective amendment thereto, including
all material incorporated by reference therein, and, if the Exchanging Dealer so
requests in writing, all exhibits thereto (including exhibits incorporated by
reference therein).
 
                               (h)  The Issuers shall promptly deliver to each
Initial Purchaser, each Exchanging Dealer and each other person required to
deliver a Prospectus during the Exchange Offer Registration Period, without
charge, as many copies of the Prospectus included in such Exchange Offer
Registration Statement and any amendment or supplement thereto as any such
person may reasonably request.  The Issuers consent to the use of the Prospectus
or any amendment or supplement thereto by any Initial Purchaser, any Exchanging
Dealer and any such other person that may be required to deliver a Prospectus
following the Registered Exchange Offer in connection with the offering and sale
of the New Securities covered by the Prospectus, or any amendment or supplement
thereto, included in the Exchange Offer Registration Statement.
 
16

--------------------------------------------------------------------------------


                               (i)  Prior to the Registered Exchange Offer or
any other offering of Securities pursuant to any Registration Statement, the
Issuers shall arrange, if necessary, for the qualification of the Securities or
the New Securities for sale under the laws of such jurisdictions as any Holder
shall reasonably request and shall maintain such qualification in effect so long
as required; provided that no Issuer will be required to qualify generally to do
business in any jurisdiction where it is not then so qualified or to take any
action which would subject it to general service of process or to taxation in
any such jurisdiction where it is not then so subject.
 
                               (j)  The Issuers shall cooperate with the Holders
of Securities to facilitate the timely preparation and delivery of certificates
representing New Securities or Securities to be issued or sold pursuant to any
Registration Statement free of any restrictive legends and in such denominations
and registered in such names as Holders may request.
 
                               (k)                    (i)    Subject to clause
(ii) below, upon the occurrence of any event contemplated by subsections (c)(ii)
through (v) above, the Issuers shall promptly (or within the time period
provided for by clause (ii) hereof, if applicable) prepare a post-effective
amendment to the applicable Registration Statement or an amendment or supplement
to the related Prospectus or file any other required document so that, as
thereafter delivered to Initial Purchasers of the Securities included therein,
the Prospectus will not include an untrue statement of a material fact or omit
to state any material fact required to be stated therein or necessary to make
the statements therein, in the light of the circumstances under which they were
made, not misleading.  In such circumstances, the period of effectiveness of the
Exchange Offer Registration Statement provided for in Section 2 shall be
extended by the number of days from and including the date of the giving of a
notice of suspension pursuant to Section 5(c) to and including the date when the
Initial Purchasers, the Holders of the Securities and any known Exchanging
Dealer shall have received such amended or supplemented Prospectus pursuant to
this Section.
 
                                        (ii)  Upon the occurrence or existence
of any pending corporate development or any other material event that, in the
reasonable judgment of the Issuers, makes it appropriate to suspend the
availability of a Shelf Registration Statement and the related Prospectus, the
Issuers shall give notice (without notice of the nature or details of such
events) to the Holders that the availability of the Shelf Registration is
suspended and, upon actual receipt of any such notice, each Holder agrees not to
sell any Registrable Securities pursuant to the Shelf Registration until such
Holder’s receipt of copies of the supplemented or amended Prospectus provided
for in clause (i) hereof, or until it is advised in writing by the Issuers that
the Prospectus may be used, and has received copies of any additional or
supplemental filings that are incorporated or deemed incorporated by reference
in such Prospectus.  The period during which the availability of the Shelf
Registration and any Prospectus is suspended shall not exceed 45 days in any
three-month period or 90 days in any twelve-month period.
 
                               (l)  Not later than the effective date of any
Registration Statement, the Issuers shall provide a CUSIP number for the
Securities or the New Securities, as the case may be, registered under such
Registration Statement and provide, as may be necessary, the
 
17

--------------------------------------------------------------------------------


Trustee with printed certificates for such Securities or New Securities, in a
form eligible for deposit with The Depository Trust Company.
 
                               (m)  The Issuers shall comply with all applicable
rules and regulations of the Commission and shall make generally available to
its security holders an earnings statement satisfying the provisions of
Section 11(a) of the Securities Act and Rule 158 thereunder as soon as
practicable after the effective date of the applicable Registration Statement
and in any event no later than 45 days after the end of a 12-month period (or 90
days, if such period is a fiscal year) beginning with the first month of the
Issuers’ first fiscal quarter commencing after the effective date of the
applicable Registration Statement.
 
                               (n)  The Issuers shall cause the Indenture to be
qualified under the Trust Indenture Act in a timely manner.
 
                               (o)  The Issuers may require each Holder of
securities to be sold pursuant to any Shelf Registration Statement to furnish to
the Issuers such information regarding the Holder and the distribution of such
securities as the Issuers may from time to time reasonably require for inclusion
in such Registration Statement.  The Issuers may exclude from such Shelf
Registration Statement the Securities of any Holder that unreasonably fails to
furnish such information within a reasonable time after receiving such request.
 
                               (p)  In the case of any Shelf Registration
Statement, the Issuers shall enter into customary agreements (including, if
requested, an underwriting agreement in customary form) and take all other
appropriate actions in order to expedite or facilitate the registration or the
disposition of the Securities, and in connection therewith, if an underwriting
agreement is entered into, cause the same to contain indemnification provisions
and procedures no less favorable than those set forth in Section 7 hereof (or
such other provisions and procedures acceptable to the Majority Holders and the
Managing Underwriters, if any, with respect to all parties to be indemnified
pursuant to Section 7).
 
                               (q)  In the case of any Shelf Registration
Statement, the Issuers shall:
 
                                        (i)  make reasonably available for
inspection by a representative of the Holders of Securities to be registered
thereunder (an “Inspector”), any underwriter participating in any disposition
pursuant to such Registration Statement, one firm of accountants designated by
the Majority Holders of Securities to be registered thereunder and one attorney
and one firm of accountants designated by such underwriter or underwriters, at
reasonable times and in a reasonable manner, all relevant financial and other
records and pertinent corporate documents of the Issuers and their subsidiaries;
 
                        (ii)  cause each Issuers’ officers, directors,
employees, accountants and auditors to supply all relevant information
reasonably requested by the Inspector or any such underwriter, attorney or
accountant in connection with any such Registration Statement as is customary
for similar due diligence examinations;
 
18

--------------------------------------------------------------------------------


provided, however, that any information that is designated in writing by the
Issuers, in good faith, as confidential at the time of delivery of such
information shall be kept confidential by such underwriter or underwriters or
any such attorney or accountant, unless such disclosure is made in connection
with a court proceeding or required by law, or such information becomes
available to the public generally or through a third party without an
accompanying obligation of confidentiality;
 
                                        (iii)  make such representations and
warranties to the Holders of Securities registered thereunder and the
underwriters, if any, in form, substance and scope as are customarily made by
issuers to underwriters in primary underwritten offerings and covering matters
including, but not limited to, those set forth in the Purchase Agreement;
 
                        (iv)  obtain opinions of counsel to the Issuers and
updates thereof (which counsel and opinions (in form, scope and substance) shall
be reasonably satisfactory to the Managing Underwriters, if any) addressed to
each selling Holder and the underwriters, if any, covering such matters as are
customarily covered in opinions requested in underwritten offerings and such
other matters as may be reasonably requested by such Holders and underwriters;
 
                        (v)  obtain “comfort” letters and updates thereof from
the independent certified public accountants of the Issuers (and, if necessary,
any other independent certified public accountants of any subsidiary of the
Issuers or of any business acquired by the Issuers for which financial
statements and financial data are, or are required to be, included in the
Registration Statement), addressed to each selling Holder of Securities
registered thereunder and the underwriters, if any, in customary form and
covering matters of the type customarily covered in “comfort” letters in
connection with primary underwritten offerings; and
 
                       (vi)  deliver such documents and certificates as may be
reasonably requested by the Majority Holders or the Managing Underwriters, if
any, including those to evidence compliance with Section 5(k) and with any
customary conditions contained in the underwriting agreement or other agreement
entered into by the Issuers.
 
The actions set forth in clauses (iii), (iv), (v) and (vi) of this paragraph (q)
shall be performed at (A) the effectiveness of such Registration Statement and
each post-effective amendment thereto; and (B) each closing under any
underwriting or similar agreement as and to the extent required thereunder.
 
                               (r)  In the case of any Exchange Offer
Registration Statement, the Issuers shall, if requested by an Initial Purchaser,
or by a broker-dealer that holds Securities that were acquired as a result of
market-making or other trading activities:
 
        (i)  make reasonably available for inspection by the requesting party,
one attorney and one firm of accountants designated by the requesting party, at
 
19

--------------------------------------------------------------------------------


reasonable times and in a reasonable manner, all relevant financial and other
records, pertinent corporate documents and properties of the Issuers and their
subsidiaries;
 
                        (ii)  cause each Issuers’ officers, directors,
employees, accountants and auditors to supply all relevant information
reasonably requested by the requesting party or any such attorney or accountant
in connection with any such Registration Statement as is customary for similar
due diligence examinations; provided, however, that any information that is
designated in writing by the Issuers, in good faith, as confidential at the time
of delivery of such information shall be kept confidential by such Initial
Purchaser or any such attorney or accountant, unless such disclosure is made in
connection with a court proceeding or required by law, or such information
becomes available to the public generally or through a third party without an
accompanying obligation of confidentiality;
 
                (iii)  make such representations and warranties to the
requesting party, in form, substance and scope as are customarily made by
issuers to underwriters in primary underwritten offerings and covering matters
including, but not limited to, those set forth in the Purchase Agreement;
 
                        (iv)  obtain opinions of counsel to the Issuers and
updates thereof (which counsel and opinions (in form, scope and substance) shall
be reasonably satisfactory to the requesting party and its counsel), addressed
to the requesting party, covering such matters as are customarily covered in
opinions requested in underwritten offerings and such other matters as may be
reasonably requested by the requesting party or its counsel;
 
                        (v)  obtain “comfort” letters and updates thereof from
the independent certified public accountants of the Issuers (and, if necessary,
any other independent certified public accountants of any subsidiary of the
Issuers or of any business acquired by the Issuers for which financial
statements and financial data are, or are required to be, included in the
Registration Statement), addressed to the requesting party, in customary form
and covering matters of the type customarily covered in “comfort” letters in
connection with primary underwritten offerings, or if requested by the
requesting party or its counsel in lieu of a “comfort” letter, an agreed-upon
procedures letter under Statement on Auditing Standards No. 35, covering matters
requested by the requesting party or its counsel; and
 
                        (vi)  deliver such documents and certificates as may be
reasonably requested by the requesting party or its counsel, including those to
evidence compliance with Section 5(k) and with conditions customarily contained
in underwriting agreements.
 
The foregoing actions set forth in clauses (iii), (iv), (v), and (vi) of this
Section shall be performed at the close of the Registered Exchange Offer and the
effective date of any post-effective amendment to the Exchange Offer
Registration Statement.
 
20

--------------------------------------------------------------------------------


                               (s)  If a Registered Exchange Offer is to be
consummated, upon delivery of the Securities by Holders to the Issuers (or to
such other person as directed by the Issuers) in exchange for the New
Securities, the Issuers shall mark, or caused to be marked, on the Securities so
exchanged that such Securities are being cancelled in exchange for the New
Securities.  In no event shall the Securities be marked as paid or otherwise
satisfied.
 
                               (t)  The Issuers shall use their commercially
reasonable efforts if the Securities have been rated prior to the initial sale
of such Securities, to confirm such ratings will apply to the Securities or the
New Securities, as the case may be, covered by a Registration Statement.
 
                               (u)  In the event that any broker-dealer shall
underwrite any Securities or participate as a member of an underwriting
syndicate or selling group or “assist in the distribution” (within the meaning
of the Conduct Rules) thereof, whether as a Holder of such Securities or as an
underwriter, a placement or sales agent or a broker or dealer in respect
thereof, or otherwise, the Issuers shall assist such broker-dealer in complying
with the Conduct Rules.
 
                               (v)  The Issuers shall use their commercially
reasonable efforts to take all other steps necessary to effect the registration
of the Securities or the New Securities, as the case may be, covered by a
Registration Statement.
 
6.  Registration Expenses.  The Issuers shall bear all expenses incurred in
connection with the performance of their obligations under Sections 2, 3, 4 and
5 hereof and, in the event of any Shelf Registration Statement, will reimburse
the Holders for the reasonable fees and disbursements of one firm or counsel
(which shall initially be Cahill Gordon & Reindel llp, but which may be another
nationally recognized law firm experienced in securities matters designated by
the Majority Holders) to act as counsel for the Holders in connection therewith,
and, in the case of any Exchange Offer Registration Statement, will reimburse
the Initial Purchasers for the reasonable fees and disbursements of such counsel
acting in connection therewith.  Notwithstanding the foregoing, the Holders
shall pay all agency fees and commissions and underwriting discounts and
commissions and the fees and disbursements of any counsel or other advisors or
experts retained by such Holders (severally or jointly), other than the one
counsel specifically referred to above.
 
7.  Indemnification and Contribution.
 
(a)  The Issuers agree, jointly and severally, to indemnify and hold harmless
each Holder of Securities or New Securities, as the case may be, covered by any
Registration Statement, the Market-Maker with respect to any Market Making
Registration Statement, each Initial Purchaser and, with respect to any
Prospectus delivery as contemplated in Section 5(h) hereof, each Exchanging
Dealer, the directors, officers, employees, Affiliates and agents of each such
Holder, Initial Purchaser or Exchanging Dealer and each person who controls any
such Holder, Initial Purchaser or Exchanging Dealer within the meaning of either
the Securities Act or the Exchange Act against any and all losses, claims,
damages or liabilities, joint or several, to which they or any of them may
become subject under the Securities Act, the Exchange Act or other federal or
state statutory law or regulation, at common law or otherwise, insofar as such
 
21

--------------------------------------------------------------------------------


losses, claims, damages or liabilities (or actions in respect thereof) arise out
of or are based upon any untrue statement or alleged untrue statement of a
material fact contained in a Registration Statement as originally filed or in
any amendment thereof, in any Market Making Registration Statement as originally
filed or in any amendment thereof, or in any preliminary Prospectus or the
Prospectus, or in any amendment thereof or supplement thereto, or arise out of
or are based upon the omission or alleged omission to state therein a material
fact required to be stated therein or necessary to make the statements therein
(in the case of any preliminary Prospectus or the Prospectus, in the light of
the circumstances under which they were made) not misleading, and agrees to
reimburse each such indemnified party, as incurred, for any legal or other
expenses reasonably incurred by it in connection with investigating or defending
any such loss, claim, damage, liability or action; provided, however, that no
Issuer will be liable in any such case to the extent that any such loss, claim,
damage or liability arises out of or is based upon any such untrue statement or
alleged untrue statement or omission or alleged omission made therein in
reliance upon and in conformity with written information furnished to the
Issuers by or on behalf of any Initial Purchaser, the Market-Maker or any Holder
specifically for inclusion therein.  This indemnity agreement shall be in
addition to any liability that the Issuers may otherwise have.
 
Each Issuer also jointly and severally agrees to indemnify as provided in this
Section 7(a) or contribute as provided in Section 7(d) hereof to Losses of each
underwriter, if any, of Securities or New Securities, as the case may be,
registered under a Shelf Registration Statement, their directors, officers,
employees, Affiliates or agents and each person who controls such underwriter on
substantially the same basis as that of the indemnification of the Initial
Purchasers and the selling Holders provided in this Section 7(a) and shall, if
requested by any Holder, enter into an underwriting agreement reflecting such
agreement, as provided in Section 5(p) hereof.
 
(b)  Each Holder of Securities covered by a Registration Statement (including
each Initial Purchaser that is a Holder, in such capacity and the Market-Maker)
severally and not jointly agrees to indemnify and hold harmless the Issuers,
each of their respective directors, each of their respective officers who signs
such Registration Statement and each person who controls the Issuers within the
meaning of either the Securities Act or the Exchange Act, to the same extent as
the foregoing indemnity from the Issuers to each such Holder, but only with
reference to written information relating to such Holder furnished to the
Issuers by or on behalf of such Holder specifically for inclusion in the
documents referred to in the foregoing indemnity.  This indemnity agreement will
be in addition to any liability that any such Holder may otherwise have.
 
(c)  Promptly after receipt by an indemnified party under this Section 7 or
notice of the commencement of any action, such indemnified party will, if a
claim in respect thereof is to be made against the indemnifying party under this
Section, notify the indemnifying party in writing of the commencement thereof;
but the failure so to notify the indemnifying party (i) will not relieve it from
liability under paragraph (a) or (b) above unless and to the extent it did not
otherwise learn of such action and such failure results in the forfeiture by the
indemnifying party of substantial rights and defenses; and (ii) will not, in any
event, relieve the indemnifying party from any obligations to any indemnified
party other than the indemnification obligation provided in paragraph (a) or (b)
above.  The indemnifying party shall be entitled to appoint counsel (including
local counsel) of the indemnifying party’s choice at the indemnifying party’s
 
22

--------------------------------------------------------------------------------


expense to represent the indemnified party in any action for which
indemnification is sought (in which case the indemnifying party shall not
thereafter be responsible for the fees and expenses of any separate counsel,
other than local counsel if not appointed by the indemnifying party, retained by
the indemnified party or parties except as set forth below); provided, however,
that such counsel shall be reasonably satisfactory to the indemnified
party.  Notwithstanding the indemnifying party’s election to appoint counsel
(including local counsel) to represent the indemnified party in an action, the
indemnified party shall have the right to employ separate counsel (including
local counsel), and the indemnifying party shall bear the reasonable fees, costs
and expenses of such separate counsel if (i) the use of counsel chosen by the
indemnifying party to represent the indemnified party would present such counsel
with a conflict of interest; (ii) the actual or potential defendants in, or
targets of, any such action include both the indemnified party and the
indemnifying party and the indemnified party shall have reasonably concluded
that there may be legal defenses available to it and/or other indemnified
parties that are different from or additional to those available to the
indemnifying party; (iii) the indemnifying party shall not have employed counsel
reasonably satisfactory to the indemnified party to represent the indemnified
party within a reasonable time after notice of the institution of such action;
or (iv) the indemnifying party shall authorize the indemnified party to employ
separate counsel at the expense of the indemnifying party.  An indemnifying
party will not, without the prior written consent of the indemnified parties
(such consent not be to unreasonably withheld or delayed), settle or compromise
or consent to the entry of any judgment with respect to any pending or
threatened claim, action, suit or proceeding in respect of which indemnification
or contribution may be sought hereunder (whether or not the indemnified parties
are actual or potential parties to such claim or action) unless such settlement,
compromise or consent includes an unconditional release of each indemnified
party from all liability arising out of such claim, action, suit or proceeding.
 
(d)  In the event that the indemnity provided in paragraph (a) or (b) of this
Section is unavailable to or insufficient to hold harmless an indemnified party
for any reason, then each applicable indemnifying party shall have a joint and
several obligation to contribute to the aggregate losses, claims, damages and
liabilities (including legal or other expenses reasonably incurred in connection
with investigating or defending any loss, claim, liability, damage or action)
(collectively “Losses”) to which such indemnified party may be subject in such
proportion as is appropriate to reflect the relative benefits received by such
indemnifying party, on the one hand, and such indemnified party, on the other
hand, from the Initial Placement and the Registration Statement or Market Maker
Registration Statement which resulted in such Losses; provided, however, that in
no case shall any Initial Purchaser be responsible, in the aggregate, for any
amount in excess of the purchase discount or commission applicable to such
Security, or in the case of a New Security, applicable to the Security that was
exchangeable into such New Security, as set forth in the Final Memorandum, nor
shall any underwriter be responsible for any amount in excess of the
underwriting discount or commission applicable to the securities purchased by
such underwriter under the Registration Statement or Market Maker Registration
Statement which resulted in such Losses.  If the allocation provided by the
immediately preceding sentence is unavailable for any reason, the indemnifying
party and the indemnified party shall contribute in such proportion as is
appropriate to reflect not only such relative benefits but also the relative
fault of such indemnifying party, on the one hand, and such indemnified party,
on the other hand, in connection with the statements or omissions which resulted
in such Losses as well as any other relevant equitable considerations.  Benefits
received
 
23

--------------------------------------------------------------------------------


by the Issuer shall be deemed to be equal to the total net proceeds from the
Initial Placement (before deducting expenses) as set forth in the Final
Memorandum.  Benefits received by the Initial Purchasers shall be deemed to be
equal to the total purchase discounts and commissions as set forth on the cover
page of the Final Memorandum, and benefits received by any other Holders or the
Market-Maker shall be deemed to be equal to the value of receiving Securities or
New Securities, as applicable, registered under the Securities Act.  Benefits
received by any underwriter shall be deemed to be equal to the total
underwriting discounts and commissions, as set forth on the cover page of the
Prospectus forming a part of the Registration Statement which resulted in such
Losses.  Relative fault shall be determined by reference to, among other things,
whether any untrue or any alleged untrue statement of a material fact or
omission or alleged omission to state a material fact relates to information
provided by the indemnifying party, on the one hand, or by the indemnified
party, on the other hand, the intent of the parties and their relative
knowledge, access to information and opportunity to correct or prevent such
untrue statement or omission.   The parties agree that it would not be just and
equitable if contribution were determined by pro rata allocation (even if the
Holders were treated as one entity for such purpose) or any other method of
allocation which does not take account of the equitable considerations referred
to above.  Notwithstanding the provisions of this paragraph (d), no person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any person who was
not guilty of such fraudulent misrepresentation.  For purposes of this Section,
each person who controls a Holder within the meaning of either the Securities
Act or the Exchange Act and each director, officer, employee and agent of such
Holder shall have the same rights to contribution as such Holder, and each
person who controls any Issuer within the meaning of either the Securities Act
or the Exchange Act, each officer, director, employee and agent of Issuers who
shall have signed the Registration Statement or Market Making Registration
Statement and each director of the Issuers shall have the same rights to
contribution as the Issuers, subject in each case to the applicable terms and
conditions of this paragraph (d).
 
(e)  The provisions of this Section will remain in full force and effect,
regardless of any investigation made by or on behalf of any Holder or the
Issuers or any of the indemnified persons referred to in this Section 7, and
will survive the sale by a Holder of securities covered by a Registration
Statement.
 
8.  Underwritten Registrations.
 
(a)  If any of the Securities or New Securities, as the case may be, covered by
any Shelf Registration Statement are to be sold in an underwritten offering, the
Managing Underwriters shall be selected by the Majority Holders.
 
(b)  No person may participate in any underwritten offering pursuant to any
Shelf Registration Statement, unless such person (i) agrees to sell such
person’s Securities or New Securities, as the case may be, on the basis
reasonably provided in any underwriting arrangements approved by the persons
entitled hereunder to approve such arrangements; and (ii) completes and executes
all questionnaires, powers of attorney, indemnities, underwriting agreements and
other documents reasonably required under the terms of such underwriting
arrangements.
 
24

--------------------------------------------------------------------------------


9.  Registration Defaults.  The Issuers agree to pay, jointly and severally, as
liquidated damages, additional interest on the Senior Notes (“Additional
Interest”) if:
 
                               (a)  on or prior to the 367th day after the
Closing Date, the Issuers have not exchanged New Securities for all Securities
tendered in accordance with the terms of a Registered Exchange Offer;
 
                               (b)  on or prior to the 367th day after the
Closing Date, a Shelf Registration Statement has not been declared effective, if
applicable; or
 
                               (c)  any Registration Statement required by this
Agreement has been declared effective but ceases to be effective at any time at
which it is required to be effective under this Agreement
 
(each such event referred to in clauses (a) through (c) a “Registration
Default”), then, except during any suspension of the availability of the Shelf
Registration and any related Prospectus pursuant to Section 5(k)(ii), Additional
Interest will accrue on the principal amount of the applicable series of
Securities (in addition to the stated interest on the applicable set of
Securities) at a rate of 0.25 percent per annum (which rate will be increased by
an additional 0.25 percent per annum for each subsequent 90-day period during
which such Additional Interest continues to accrue; provided that the rate at
which such Additional Interest accrues may in no event exceed 0.50 percent per
annum) commencing on (x) the 368th day after the date of this Agreement, in the
cases of subsections (a) and (b) above, or (y) the day on which such Shelf
Registration Statement ceases to be effective, in the case of subsection (c)
above; provided, however, that upon the exchange of New Securities for all
Securities tendered (in the case of subsection (a) above), or upon the
effectiveness of a Shelf Registration Statement (in the case of subsection (b)
above) or upon the effectiveness of the Registration Statement which had ceased
to remain effective (in the case of subsection (c) above), Additional Interest
on such Securities as a result of such subsection shall cease to accrue.
 
Any amounts of Additional Interest due will be payable on the same original
interest payment dates as interest on the Senior Notes is payable.  Such
Additional Interest will be payable in the form of additional Senior Notes if
the then applicable interest rate thereon exceeds 10.375% with respect to the
Senior Notes.
 
10.  No Inconsistent Agreements.  Each Issuer has not entered into, and agrees
not to enter into, any agreement with respect to its securities that is
inconsistent with the rights granted to the Holders herein or that otherwise
conflicts with the provisions hereof.
 
11.  Amendments and Waivers.  The provisions of this Agreement may not be
amended, qualified, modified or supplemented, and waivers or consents to
departures from the provisions hereof may not be given, unless the Issuers have
obtained the written consent of the Holders of a majority of the aggregate
principal amount of the Registrable Securities outstanding (and, with respect to
the provisions of Section 4 hereof, the written consent of the Market-Maker);
provided that, with respect to any matter that directly or indirectly affects
the rights of any Initial Purchaser hereunder, the Issuers shall obtain the
written consent of each such Initial Purchaser against which such amendment,
qualification, supplement, waiver or consent is to be
 
25

--------------------------------------------------------------------------------


effective; provided, further, that no amendment, qualification, supplement,
waiver or consent with respect to Section 9 hereof shall be effective as against
any Holder of Registered Securities unless consented to in writing by such
Holder; and provided, further, that the provisions of this Section 11 may not be
amended, qualified, modified or supplemented, and waivers or consents to
departures from the provisions hereof may not be given, unless the Issuers have
obtained the written consent of the Initial Purchasers and each
Holder.  Notwithstanding the foregoing (except the foregoing provisos), a waiver
or consent to departure from the provisions hereof with respect to a matter that
relates exclusively to the rights of Holders whose Securities or New Securities,
as the case may be, are being sold pursuant to a Registration Statement and that
does not directly or indirectly affect the rights of other Holders may be given
by the Majority Holders, determined on the basis of Securities or New
Securities, as the case may be, being sold rather than registered under such
Registration Statement.
 
12.  Notices.  All notices, requests and other communications provided for or
permitted hereunder shall be made in writing by hand-delivery, first-class mail,
telex, telecopier or air courier guaranteeing overnight delivery:
 
                               (a)  if to a Holder or the Market-Maker, at the
most current address given by such Holder or the Market-Maker to the Issuers in
accordance with the provisions of this Section 12, which address initially is,
with respect to each Holder, the address of such Holder maintained by the
Trustee under the Indenture;
 
                               (b)  if to the Representatives, initially at the
address or addresses set forth in the Purchase Agreement; and
 
                               (c)  if to the Issuers, initially at its address
set forth in the Purchase Agreement.
 
All such notices and communications shall be deemed to have been duly given when
received.
 
The Initial Purchasers or the Issuers by notice to the other parties may
designate additional or different addresses for subsequent notices or
communications.
 
13.  Successors.  This Agreement shall inure to the benefit of and be binding
upon the parties hereto, their respective successors and assigns, including,
without the need for an express assignment or any consent by the Issuers
thereto, subsequent Holders of Securities and the New Securities, and the
indemnified persons referred to in Section 7 hereof.  The Issuers hereby agree
to extend the benefits of this Agreement to any Holder of Securities and the New
Securities, and any such Holder may specifically enforce the provisions of this
Agreement as if an original party hereto.
 
14.  Counterparts.  This Agreement may be signed in one or more counterparts,
each of which shall constitute an original and all of which together shall
constitute one and the same agreement.
 
15.  Headings.  The section headings used herein are for convenience only and
shall not affect the construction hereof.
 
26

--------------------------------------------------------------------------------


16.  Applicable Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of New York applicable to contracts made
and to be performed in the State of New York.  The parties hereto each hereby
waive, to the fullest extent permitted by applicable law, any right to trial by
jury in any action, proceeding or counterclaim arising out of or relating to
this Agreement.
 
17.  Severability.  In the event that any one of more of the provisions
contained herein, or the application thereof in any circumstances, is held
invalid, illegal or unenforceable in any respect for any reason, the validity,
legality and enforceability of any such provision in every other respect and of
the remaining provisions hereof shall not be in any way impaired or affected
thereby, it being intended that all of the rights and privileges of the parties
shall be enforceable to the fullest extent permitted by law.
 
18.  Securities Held by the Issuers, etc.  Whenever the consent or approval of
Holders of a specified percentage of principal amount of Securities or New
Securities is required hereunder, Securities or New Securities, as applicable,
held by the Issuers or their Affiliates (other than subsequent Holders of
Securities or New Securities if such subsequent Holders are deemed to be
Affiliates solely by reason of their holdings of such Securities or New
Securities) shall not be counted in determining whether such consent or approval
was given by the Holders of such required percentage.
 

27

--------------------------------------------------------------------------------



If the foregoing is in accordance with your understanding of our agreement,
please sign and return to us the enclosed duplicate hereof, whereupon this
letter and your acceptance shall represent a binding agreement between the
Issuers and the several Initial Purchasers.
 
                            Very truly yours,
 
                             ALLTEL COMMUNICATIONS, INC.
 
                            By:    /s/ Sharilyn S. Gasaway
                                                                      Name:
Sharilyn S. Gasaway
                                                  Title: Executive Vice
President and Chief
                                                                                                                                                                                                        Financial
Officer
 
                            ALLTEL COMMUNICATIONS, FINANCE, INC.
 
                            By:    /s/ Sharilyn S. Gasaway
                                                                      Name:
Sharilyn S. Gasaway
                                                                      Title:
Executive Vice President and Chief
                                                                                                                                                                                                       
Financial Officer
 
                            ALLTEL CORPORATION
 
                            By:    /s/ Sharilyn S. Gasaway
                                                                      Name:
Sharilyn S. Gasaway
                                                                      Title:
Executive Vice President and Chief
                                                                                                                                                                                                       
Financial Officer
 
                            EACH OF THE SUBSIDIARY GUARANTORS
                            LISTED ON ANNEX A HERETO
 
                            By:    /s/ Sharilyn S. Gasaway
                                                                      Name:
Sharilyn S. Gasaway
                                                                      Title:
Authorized Signatory
 



28

--------------------------------------------------------------------------------





The foregoing Agreement is hereby confirmed and
accepted as of the date first above written.
 
CITIGROUP GLOBAL MARKETS INC.
GOLDMAN, SACHS & CO.
 
 
By:           Citigroup Global Markets Inc.
 
By           /s/ Ross
MacIntyre                                                  
Name: Ross MacIntyre
Title: Managing Director
 
For itself and the other several Initial
Purchasers named in Schedule I to the
Purchase Agreement.



29

--------------------------------------------------------------------------------



ANNEX A


 
Subsidiary Guarantors
 
ACI Procurement Company LP
ALLTEL Cellular Associates of Arkansas Limited Partnership
ALLTEL Communications Investments, Inc.
ALLTEL Communications of Michigan RSA #4, Inc.
ALLTEL Communications of Michigan RSA #6 Cellular Limited Partnership
ALLTEL Communications of Michigan RSAs, Inc.
ALLTEL Communications of Mississippi RSA #2, Inc.
ALLTEL Communications of Mississippi RSA #6, Inc.
ALLTEL Communications of Mississippi RSA #7, Inc.
ALLTEL Communications of Nebraska, Inc.
ALLTEL Communications of New Mexico, Inc.
ALLTEL Communications of North Arkansas, Inc.
ALLTEL Communications of North Louisiana Cellular Limited Partnership
ALLTEL Communications of Ohio No. 2, Inc.
ALLTEL Communications of Ohio No. 3, Inc.
ALLTEL Communications of Petersburg, Inc.
ALLTEL Communications of Pine Bluff, LLC
ALLTEL Communications of Saginaw, Inc.
ALLTEL Communications of South Arkansas, Inc.
ALLTEL Communications of Southern Michigan Cellular Limited Partnership
ALLTEL Communications of Southern Michigan, Inc.
ALLTEL Communications of Southwest Arkansas Cellular Limited Partnership
ALLTEL Communications of Texarkana, Inc.
ALLTEL Communications of Texas Limited Partnership
ALLTEL Communications of the Southwest Limited Partnership
ALLTEL Communications of Virginia No. 1, Inc.
ALLTEL Communications of Virginia, Inc.
ALLTEL Communications Southwest Holdings, Inc.



A-1

--------------------------------------------------------------------------------


ALLTEL Communications Wireless of Louisiana, Inc.
ALLTEL Communications Wireless, Inc.
Alltel Group
Alltel Group LLC
Alltel Incentives LLC
ALLTEL International Holding, Inc.
ALLTEL Investments, Inc.
ALLTEL Mobile of Louisiana, LLC
ALLTEL Newco LLC
ALLTEL Ohio Limited Partnership
ALLTEL Properties, LLC
ALLTEL Remote Access, Inc.
ALLTEL Telelink, Inc.
ALLTEL Wireless Holdings of Nebraska, Inc.
ALLTEL Wireless Holdings, LLC
ALLTEL Wireless of Alexandria, LLC
ALLTEL Wireless of LaCrosse, LLC
ALLTEL Wireless of Michigan RSA #1 and RSA #2, Inc.
ALLTEL Wireless of Mississippi RSA #5, LLC
ALLTEL Wireless of North Louisiana, LLC
ALLTEL Wireless of Shreveport, LLC
ALLTEL Wireless of Texarkana, LLC
ALLTEL Wireless of Wisconsin Appleton-Oshkosh- Neenah MSA, LLC
ALLTEL Wireless of Wisconsin RSA #1, LLC
ALLTEL Wireless of Wisconsin RSA #10, LLC
ALLTEL Wireless of Wisconsin RSA #2, LLC
ALLTEL Wireless of Wisconsin RSA #3, LLC
ALLTEL Wireless of Wisconsin RSA #6, LLC
ALLTEL Wireless of Wisconsin RSA #8, LLC
Appleton-Oshkosh-Neenah MSA Limited Partnership
Cellular of Southern Illinois, Inc.



A-2

--------------------------------------------------------------------------------


Celutel, Inc.
Central Florida Cellular Telephone Company, Inc.
Control Communications Industries, Inc.
CP National Corporation
Dynalex, Inc.
Eau Claire Cellular Telephone Limited Partnership
Eau Claire Cellular, Inc.
First Wireless, LLC
Great Western Cellular Holdings, LLC
ID Holding, LLC
KIN Network, Inc.
Midwest Wireless Communications L.L.C.
Midwest Wireless Holdings L.L.C.
Midwest Wireless Iowa L.L.C.
Midwest Wireless Wisconsin L.L.C.
Minford Cellular Telephone Company
MVI Corp.
N12AR, LLC
North-West Cellular of Eau Claire, Inc.
Ocean Technology, Inc.
Ocean Technology International, Inc.
Pacific Telecom Cellular of Washington, Inc.
Pacific Telecom Cellular, Inc.
Pascagoula Cellular Services, Inc.
Radiofone, Inc.
RCTC Wholesale Corporation
Saginaw Bay Cellular Company
Six Zulu Echo, LLC
Southern Illinois Cellular Corp.
Southern Illinois RSA Partnership
Switch 2000 LLC



A-3

--------------------------------------------------------------------------------


Telecor Cellular, Inc.
Tucson 21 Cellular Limited Partnership
UC/PTC of Wisconsin, LLC
Universal Cellular, Inc.
Virginia Cellular LLC
Western CLEC Corporation
Western COG Corporation
Western Wireless International Austria Corporation
Western Wireless International Bolivia III Corporation
Western Wireless International Corporation
Western Wireless International Georgia Corporation
Western Wireless International Ghana Corporation
Western Wireless International Haiti Corporation
Western Wireless International Holding Corporation
Western Wireless International Ivory Coast Corporation
Western Wireless International Ivory Coast II Corporation
Western Wireless International Kosovo Corporation
Western Wireless International SakSat Corporation
Western Wireless International Slovenia Corporation
Western Wireless International Slovenia II Corporation
Western Wireless LLC
WWC CLEC Holding Corporation
WWC Holding Co., Inc.
WWC License Holding LLC
WWC License LLC
WWC Systems Purchasing Corporation
WWC Texas RSA Holding Corporation
WWC Texas RSA Limited Partnership



 

A-4

--------------------------------------------------------------------------------





ANNEX B
Each broker-dealer that receives new securities for its own account pursuant to
the Exchange Offer must acknowledge that it will deliver a prospectus in
connection with any resale of such new securities.  The Letter of Transmittal
states that by so acknowledging and by delivering a prospectus, a broker-dealer
will not be deemed to admit that it is an “underwriter”  within the meaning of
the Securities Act.  This prospectus, as it may be amended or supplemented from
time to time, may be used by a broker-dealer in connection with resales of new
securities received in exchange for securities where such securities were
acquired by such broker-dealer as a result of market-making activities or other
trading activities.  The issuers have agreed that, starting on the expiration
date of the exchange offer and ending on the close of business 180 days after
the expiration of the exchange offer, they will make this prospectus available
to any broker-dealer for use in connection with any such resale.  See “Plan of
Distribution.”
 

B-1

--------------------------------------------------------------------------------



ANNEX C
 
Each broker-dealer that receives new securities for its own account in exchange
for securities, where such securities were acquired by such broker-dealer as a
result of market-making activities or other trading activities, must acknowledge
that it will deliver a prospectus in connection with any resale of such new
securities.  See “Plan of Distribution.”
 

C-1

--------------------------------------------------------------------------------



ANNEX D
 


 
PLAN OF DISTRIBUTION
 
Each broker-dealer that receives new securities for its own account pursuant to
the Exchange Offer must acknowledge that it will deliver a prospectus in
connection with any resale of such new securities.  This prospectus, as it may
be amended or supplemented from time to time, may be used by a broker-dealer in
connection with resales of new securities received in exchange for securities
where such securities were acquired as a result of market-making activities or
other trading activities.  The issuers have agreed that, starting on the
expiration date of the Exchange Offer and ending on the close of business 180
days after the expiration date of the Exchange Offer, they will make this
prospectus, as amended or supplemented, available to any broker-dealer for use
in connection with any such resale.  In addition, until __________, ______, all
dealers effecting transactions in the new securities may be required to deliver
a prospectus.
 
The issuers will not receive any proceeds from any sale of new securities by
broker-dealers.  New securities received by broker-dealers for their own account
pursuant to the Exchange Offer may be sold from time to time in one or more
transactions in the over-the-counter market, in negotiated transactions, through
the writing of options on the new securities or a combination of such methods of
resale, at market prices prevailing at the time of resale, at prices related to
such prevailing market prices or negotiated prices.  Any such resale may be made
directly to purchasers or to or through brokers or dealers who may receive
compensation in the form of commissions or concessions from any such
broker-dealer and/or the purchasers of any such new securities.  Any
broker-dealer that resells new securities that were received by it for its own
account pursuant to the Exchange Offer and any broker or dealer that
participates in a distribution of such new securities may be deemed to be an
“underwriter” within the meaning of the Securities Act and any profit of any
such resale of new securities and any commissions or concessions received by any
such persons may be deemed to be underwriting compensation under the Securities
Act.  The Letter of Transmittal states that by acknowledging that it will
deliver and by delivering a prospectus, a broker-dealer will not be deemed to
admit that it is an “underwriter” within the meaning of the Securities Act.
 
For a period of 180 days after the expiration of the Exchange Offer, the issuers
will promptly send additional copies of this prospectus and any amendment or
supplement to this prospectus to any broker-dealer that requests such documents
in the Letter of Transmittal.  The issuers have agreed to pay all expenses
incident to the Exchange Offer (including the expenses of one counsel for the
holder of the securities) other than commissions or concessions of any brokers
or dealers and will indemnify the holders of the securities (including any
broker-dealers) against certain liabilities, including liabilities under the
Securities Act.
 
[If applicable, add information required by Regulation S-K Items 507 and/or
508.]
 

D-1

--------------------------------------------------------------------------------



ANNEX E
 
Rider A
 
PLEASE FILL IN YOUR NAME AND ADDRESS BELOW IF YOU ARE A BROKER-DEALER AND WISH
TO RECEIVE 10 ADDITIONAL COPIES OF THE PROSPECTUS AND 10 COPIES OF ANY
AMENDMENTS OR SUPPLEMENTS THERETO.
 
Name:                                                                                                                                    
Address:                                                                                                        
                     
                                                                                          


 
Rider B
 
If the undersigned is not a broker-dealer, the undersigned represents that it
acquired the New Securities in the ordinary course of its business, it is not
engaged in, and does not intend to engage in, a distribution of New Securities
and it has no arrangements or understandings with any person to participate in a
distribution of the New Securities.  If the undersigned is a broker-dealer that
will receive New Securities for its own account in exchange for Securities, it
represents that the Securities to be exchanged for New Securities were acquired
by it as a result of market-making activities or other trading activities and
acknowledges that it will deliver a prospectus in connection with any resale of
such New Securities; however, by so acknowledging and by delivering a
prospectus, the undersigned will not be deemed to admit that it is an
“underwriter” within the meaning of the Securities Act.
 



E-1
 